Citation Nr: 0017492	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-33 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits, in the calculated amount of $6,572, to include 
whether this overpayment was properly created.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the Newark, New Jersey 
Regional Office (RO).  In March 2000, this matter was 
REMANDED to the RO for the scheduling of a hearing before a 
member of the Board at the RO, and such a hearing was 
conducted in May 2000.


REMAND

A review of the record reveals that in December 1978, the 
veteran was awarded Section 306 pension benefits effective 
April 1978.  Thereafter, he continued to receive such 
pension, which included additional benefits on behalf of his 
spouse.  However, based on the discovery of unreported income 
received in 1992, the RO, in July 1995, terminated these 
benefits, effective January 1, 1993 (see 38 C.F.R. § 3.660 
(1999)), which created the overpayment at issue.  

Specifically, at some point in 1994, the RO discovered that 
in 1992, the veteran had unreported income of $1,360, and 
that his spouse had income of $10,950, $11,166, and $16,000 
(in statements received from the veteran, he confirmed the 
receipt of these monies, indicating that the $1,360, $11,166, 
and $16,000 represented funds received from individual 
retirement accounts (IRAs), and that the $10,950 represented 
rent received from a residence owned in Florida).  
Previously, however, in a Section 306 Eligibility 
Verification Report (EVR) received in 1992, the veteran 
reported monthly benefits from the Social Security 
Administration (SSA) in the amount of $724.80 as his sole 
source of income (he provided similar information in previous 
years), and noted that his spouse received $22,000 in 
employment income.  In the 1992 EVR, the veteran also 
indicated that his spouse received $400 in interest or 
dividend income in 1992, but entered "0" for spaces 
provided for "other" income.  

In a letter received in August 1995, the veteran requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in September 1995, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that, essentially, recovery of the debt would not be against 
"equity and good conscience." 

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted, in that, 
essentially, he was not at fault in this matter and that 
requiring him to repay the debt would result in financial 
hardship.  The veteran also contends that the money received 
which resulted in the overpayment were "one-time" payments 
and that pension benefits should have been restored the year 
after they were terminated; and, that if pension was properly 
restored, the overpayment  would be less than the current 
amount.  The Board construes this latter argument as an 
argument that the overpayment was (at least in part) 
improperly created.  

In this regard, it is noted that the RO has not undertook 
formal adjudication as to whether the overpayment in question 
was properly created, and it is noted that this issue is a 
matter for which adjudication must be accomplished as it was 
reasonably raised by the veteran.  The United States Court of 
Appeals for Veterans Claims has concluded that it is improper 
to adjudicate an application for waiver without first 
deciding an appellant's challenge to the lawfulness of the 
debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VAOPGCPREC 6-98.  As such, further RO adjudication 
is necessary prior top appellate review.  The Board notes 
that at this point in the appeal, a paid-and-due audit of the 
veteran's account during the overpayment period would also be 
useful.

Further, the RO should request that the veteran complete an 
updated Financial Status Report (FSR).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:


1.  The RO should provide the veteran 
with another blank FSR and request that 
he fill out this form accurately and 
return it to the RO.  

2.  The RO should then undertake an audit 
of the veteran's 306 pension account in 
order to provide the basis for the 
calculation of the overpayment in this 
case.  The amounts of income and the 
periods in which the overpayment is based 
should be set forth.

3.  The RO should formally consider 
whether the overpayment was properly 
created, to include addressing the 
veteran's contention that pension should 
have been restored shortly after being 
terminated (see the veteran's argument 
made during the May 2000 hearing in this 
regard).  The veteran should then be 
furnished a statement of the case, to 
include citations to all additional legal 
authority.

4.  Thereafter, if the overpayment is 
found to have been properly created (in 
whole or in part), the Committee should 
again consider the veteran's request for 
waiver.  A formal, written, record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.

5.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which fully sets 
forth the controlling law and regulations 
pertinent to this appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




